PER CURIAM: *
Appealing the judgment in a criminal case, Allen Robert Miller, Jr., presents arguments that he concedes are foreclosed. See United States v. Daugherty, 264 F.3d 513, 518 (5th Cir.2001) (rejecting Commerce Clause-based challenge to 18 U.S.C. § 922(g)(1)); United States v. De Leon, 170 F.3d 494, 499 (5th Cir.1999) (same); United States v. Rawls, 85 F.3d 240, 242 (5th Cir.1996) (same). The Government’s motion for summary affirmance is GRANTED, its alternative motion for an extension of time to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.